Motion to vacate ex parte order pursuant to CPLR 5704 granted. Memorandum: The court’s power in reviewing an application for a change of name is limited (Matter of Halligan, 46 AD2d 170, 171-172). Here, there is no indication that petitioner’s change of name will be an instrumentality of fraud, misrepresentation, or interference with the rights of others. The fact that confusion may result from the change of name is not a sufficient reason to deny the application. "[CJonfusion is a normal concomitant of any name change” (Matter of Halligan, supra, at 172). Present—Denman, J. P., Boomer, Green, Pine and Lawton, JJ.